Filed 11/30/22 P. v. Sanders CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B319876

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA059122)
           v.

 RICKY SANDERS,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Kelvin D. Filer, Judge. Affirmed.
     Ricky Sanders, in pro. per.; and Eric R. Larson, under
appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
       Ricky Sanders appeals the trial court’s order denying his
petition for vacatur of his murder conviction and resentencing
under former Penal Code1 section 1170.95 (now § 1172.6),2
following issuance of an order to show cause and hearing
pursuant to subdivision (d)(3).
      In 2001, the jury found Sanders guilty of first degree
murder. (§ 187, subd. (a).) The jury found true the allegation
that Sanders personally used and intentionally discharged a
firearm in the commission of the offense (§ 12022.53, subd. (c)),
and codefendant Andre Sheppard3 personally used and
intentionally discharged a firearm causing great bodily injury
and death (§ 12022.53, subds. (b)–(d)). The trial court sentenced
Sanders to 25 years to life in prison, plus 20 years for the firearm
enhancement.
      Sanders filed a petition for resentencing pursuant to
section 1172.6 on January 7, 2019. The trial court found Sanders
prima facie eligible for relief because he was tried under a felony
murder theory of liability. The court issued an order to show
cause and held an evidentiary hearing pursuant to section
1172.6, subdivision (d)(3). The superior court considered the
record of conviction as well as new and additional evidence. On
March 18, 2022, the court issued a written order denying
Sanders’s petition on the basis that the evidence established
beyond a reasonable doubt that he was a major participant in the


      1 All   further statutory references are to the Penal Code.
      2 EffectiveJune 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)
      3 Sheppard    is not a party to this appeal.




                                   2
underlying robbery who acted with reckless indifference to
human life. Sanders timely appealed.
       We appointed counsel. After reviewing the record, counsel
filed an opening brief asking this court to review the record
independently pursuant to People v. Wende (1979) 25 Cal.3d 436,
441 (Wende). On September 7, 2022, we advised Sanders that he
had 30 days to submit any contentions or issues he wished us to
consider. Sanders filed a supplemental brief on September 26,
2022, and attached excerpts from the record of conviction with
what appear to be his personal annotations, including strike-out
words.
       Sanders makes several contentions of trial error, including
instructional error, the prosecution’s violation of the duty to
disclose exculpatory evidence, and complaints concerning the
prosecutor’s conduct and comments in closing argument. These
contentions of error are without merit. Section 1172.6 “does not
permit a petitioner to establish eligibility on the basis of alleged
trial error.” (People v. DeHuff (2021) 63 Cal.App.5th 428, 438.)
These are issues that were or could have been raised on direct
appeal, and have long since been rejected or waived.4 None of



      4 Sanders  asserts, without further argument or citation to
precedent, that section 1172.6 violates the Sixth Amendment
because it allows a judge rather than a jury to determine guilt.
This argument also lacks merit; the constitutional right to a jury
trial does not attach where the issue is whether the petitioner is
entitled to a reduced sentence, and not whether criminal liability
should be imposed. (People v. Perez (2018) 4 Cal.5th 1055, 1063–
1064; People v. Anthony (2019) 32 Cal.App.5th 1102, 1156 [the
“Legislature’s changes constituted an act of lenity that does not
implicate defendants’ Sixth Amendment rights”].)




                                 3
these contentions undermine the decision of the trial court on the
petition pursuant to section 1172.6.
       Sanders also contends that the evidence was insufficient to
support his conviction, arguing that there was insufficient
evidence that a robbery occurred, that he knew a robbery was
occurring, and that he intentionally discharged a firearm.
Sanders’s arguments center on his view of the facts and the
weight that he feels the trial court should have given them.
When reviewing the sufficiency of the evidence, “ ‘[w]e do not
reweigh evidence or reevaluate a witness’s credibility.’ ” (People
v. Scott (2011) 52 Cal.4th 452, 487.) Rather, we “ ‘ “examine the
whole record in the light most favorable to the judgment to
determine whether it discloses substantial evidence—evidence
that is reasonable, credible and of solid value—such that a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” ’ ” (Ibid.) Here, substantial evidence supports
the trial court’s finding that Sanders was a major participant in
the underlying robbery, who acted with reckless indifference to
human life.
       Counsel requested that we conduct an independent review
of the record pursuant to Wende, supra, 25 Cal.3d 436. Although
it is unclear whether this court has an obligation to conduct an
independent review under these circumstances (see People v. Cole
(2020) 52 Cal.App.5th 1023), we have examined the entire record
and are satisfied that no arguable issues exist.




                                4
                        DISPOSITION
     We affirm the trial court’s order.
     NOT TO BE PUBLISHED.



                                          MOOR, J.

We concur:



             BAKER, Acting P. J.



             KIM, J.




                               5